DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 01 DECEMBER 2019.  The claim set for consideration is the set with status identifiers with the claims.  Current pending claims are Claims 1-17 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of grooves" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the channel" .  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over ACKLEY, US Patent 6,331,274 B1 and further in view of  KASAI, US Publication No. 2013/0909779 A1, submitted on the Information Disclosure Statement on 20 MAY 2020; US Patent Application Publications Cite No. 1.
Applicant’s invention is drawn towards a device, a microfluidic device.
Regarding Claim 1, the ACKLEY references discloses a microfluidic device, abstract, Figure 7A and 7B, comprising: a substrate, Figure 7A and 7B, assay chip; two first optical waveguides disposed opposite each other on the substrate, Figure 7A and 7B, polymer waveguide 140s, Column 19, with an accommodating chamber defined between the first two optical waveguide, Figure 6B, assay chip, has chamber 134; a plurality of optical detection structures in the accommodating chamber, Figure 7A and 7B, bump bonds, Column 16.  
The ACKLEY reference discloses the claimed invention, but is silent in regards to the refractive indexes of the optical waveguides. 
The KASAI reference discloses a microfluidic device, Figure 1A, 5, 7 and 9B, comprising: a substrate, Figure 1A, 5, 7 and 9B, substrate 1, [0019]; a first optical waveguide disposed on the substrate, Figure 1A, 5, 7 and 9B, optical waveguide 3, [0017]; and a plurality of optical detection structures, Figure 1A, 5, 7 and 9B, gratings 2a and2b, [0019]; wherein the first optical waveguides has a refractive index of a medium surrounding the first optical waveguide, [0019, 0021], thereby enabling light rays incident into an end of the first optical waveguide to propagate towards another end of the first optical waveguide in a total reflection mode, Figure 1A, 5, 7 and 9B, [0067].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the ACKLEY reference with the KASAI reference which teaches the optical waveguides has a refractive index of a medium surrounding the first optical waveguide so that upon detection, there is more scattering of light which allows the optical waveguides to detect at a higher sensitivity.
Additional Disclosures Included are: Claim 2: wherein the microfluidic device according to claim 1, wherein a plurality of grooves is defined in a surface of the substrate; the plurality of optical detection structures are disposed in the plurality of grooves in a one-to-one manner, KASAI Figure 1A, 5, 7 and 9B, gratings 2a and2b, [0019], gratings have grooves.; Claim 3: wherein the microfluidic device according to claim 1, wherein the microfluidic device further includes a plurality of light coupling structures which are disposed in the plurality of grooves and corresponding to the plurality of optical detection structures in a one- to-one manner, KASAI Figure 1A, 5, 7 and 9B, gratings 2a and2b, [0019], gratings have grooves; and the optical detection structure is located at one side of the light coupling structure corresponding to the optical detection structure distal to the first optical waveguide, KASAI Figure 1A, 5, 7 and 9B, light source 7 (first light source) being able to inject light into the optical waveguide 3, [0018].; Claim 4: wherein the Claim 5: wherein the microfluidic device according to claim 1, wherein the accommodating chamber is a channel defined by the first two optical waveguides on the substrate, ACKLEY, Figure 6B, assay chip, has chamber 134; the end of the first optical waveguide is a liquid inlet region of the channel, ACKLEY, Figure 6B, inlet 176, Column 18; and the other end of the first optical waveguide is a liquid outlet region of the channel, ACKLEY, Figure 6B, outlet 176’, Column 18.; Claim 6: wherein the microfluidic device according to claim 5, wherein the two first optical waveguide are each a strip-shaped structure and are parallel to each other, ACKLEY, Figure 7A and 7B, waveguides 142.; Claim 7: wherein the microfluidic device according to claim 5, wherein the channel has a bottom, ACKLEY, assay chip has a bottom, Figure 7A; and orthographic projections of the plurality of optical detection structures onto a plane where the bottom is located, are arranged along a center line of the bottom, ACKLEY, Figure 7A and 7B, bump bonds.; Claim 8: wherein the microfluidic device according to claim 5, wherein the microfluidic device further includes a light coupling-in structure, KASAI, Figure 1A, 5, 7 and 9B, ACKLEY Figure 7B; and the light coupling-in structure is disposed at the end of the first optical waveguide and configured to couple incident light rays into the first optical waveguide, KASAI, Figure 1A, 5, 7 and 9B, ACKLEY Figure 7B.; Claim 9: wherein the  microfluidic device according to claim 8, wherein the light coupling-in structure is a scattering hole or a grating disposed in the end of the first optical waveguide, KASAI, Figure 1A, 5, 7 and 9B, gratings 2a and 2b, [0019].; Claim 10: wherein the microfluidic device according to claim 1, wherein the microfluidic device further includes another substrate disposed opposite to the substrate, ACKLEY, Figure 6B, top member 170, Column 18-19, the two first optical waveguides are between the substrate and the Claim 11: wherein the microfluidic device according to claim 10, wherein a first electrode is disposed on a surface of the substrate, and a second electrode is disposed on a surface of the another surface; the first electrode includes a plurality of sub-electrodes, the plurality of sub- electrodes arc corresponding to positions of the plurality of optical detection structures in a one- to-one manner; and the sub-electrode is located between the optical detection structure corresponding to the sub-electrode and the light coupling structure corresponding to the optical detection structure which is corresponding to the sub-electrode, ACKLEY Figure 3, Column 15-16.; Claim 13: wherein disclosed is a microfluidic detection system comprising: the microfluidic device according to claim 1, see rejection above of Claim 1; and a calculation circuit coupled to the optical detection structures of the microfluidic device and configured to calculate a liquid parameter of liquid in the accommodating chamber according to light rays acquired by the optical detection structures, ACKLEY, Figure 7B, Figure 19, Column 27, computer 530.; Claim 14: wherein the microfluidic detection system according to claim 13, further comprising: a light source disposed at an end of the first optical waveguide of the microfluidic device, ACKLEY, Figure 7B, source of illumination 190, Column 19.; Claim 15: wherein disclosed is a method for driving a microfluidic device according to claim 1, see rejection to Claim 1 above, comprising: driving liquid to flow into the accommodating chamber, Figure 6B, Column 18-19, fluid got into inlet 176 into flow cell chamber 134; controlling rays to enter the first optical waveguide at an end of the first optical waveguide, Column 8, and 18-19, Figure 6B, illumination member 140; wherein the light ray propagate toward another end of the first optical waveguide in a total reflection mode, Column 8; when the light rays travel to a position corresponding to the liquid, at least some of the light rays emit from the first Claim 16: wherein the method according to claim 15, wherein the microfluidic device further includes another substrate disposed opposite the substrate, ACKLEY, Figure 6B, top member 170, Column 18-19; a first electrode is disposed on a surface of the substrate, and a second electrode is disposed on a surface of the another substrate,  ACKLEY Figure 3, Column 15-16;  the method includes: generating a driving electric field for controlling positions of the liquid in the accommodating chamber by applying voltages to the first electrode and the second electrode, Column 6, and 8-9, chip provides for the selective provision of current and voltage in an active biological matrix device which is adapted to receive a conductive solution including charged biological materials.
Regarding Claim 12, the combination of reference suggest the claimed invention, but is silent in regards to wherein the microfluidic device further includes two second optical waveguides disposed between the two first optical waveguides.
Since ACKLEY already discloses at least two first optical waveguide, it would be obvious to one having ordinary skill in the art before the effective filing date to duplicate the number of optical waveguides as a mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over ACKLEY, US Patent 6,331,274 B1 and further in view of  KASAI, US Publication No. 2013/0909779 A1, and further in view of KORAMPALLY, US Patent 8,173,077 B2.
Regarding Claim 17, the combination above suggests the claimed invention, but is silent in regards to a microfluidic pump for controlling the positions of the liquid in the accommodating chamber. 
The KORAMPALLY reference discloses a microfluidic device with optical waveguides in the substrate of the microfluidic device, Column 11-12.  In addition, a pumping system can be incorporated into the device, Column 10, for controlling the positions of the liquid in the device. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a pump for controlling position of liquid in the device and circulating fluid throughout the device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797